

 
 

--------------------------------------------------------------------------------

 



 


 


 


 


 


 
MINATURA GOLD
 
SECURITIES PURCHASE AGREEMENT
 
November 24, 2009
 





 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Page
 
1.
Agreement to Sell and Purchase
1

 
2.
Closing, Delivery and Payment. 
2

 
2.1
Closing
2

 
2.2
Delivery of Company Shares
2

 
2.3
Delivery of Minatura Nevada Shares
2

 
3.
Representations and Warranties of the Company
2

 
3.1
Organization, Good Standing and Qualification
2

 
3.2
Subsidiaries
2

 
3.3
Capitalization; Voting Rights
3

 
3.4
Authorization; Binding Obligations
4

 
3.5
Liabilities
4

 
3.6
Agreements; Action
4

 
3.7
Obligations to Related Parties
5

 
3.8
Changes
6

 
3.9
Title to Properties and Assets; Liens, Etc. 
7

 
3.10
Intellectual Property
7

 
3.11
Compliance with Other Instruments
8

 
3.12
Litigation
8

 
3.13
Tax Returns and Payments
8

 
3.14
Employees
9

 
3.15
Registration Rights and Voting Rights
9

 
3.16
Compliance with Laws; Permits
10

 
3.17
Environmental and Safety Laws
10

 
3.18
Valid Offering
10

 
3.19
Full Disclosure
11

 
3.20
Insurance
11

 
3.21
SEC Reports
11

 
3.22
Listing
11

 
3.23
No Integrated Offering
12

 
3.24
Stop Transfer
12

 
3.25
Dilution
12

 
3.26
Patriot Act Violations
12

 
4.
Representations and Warranties of the Purchaser
13

 
4.1
Organization and Good Standing and Qualifications
13

 
4.2
Title to or Ownership of Minatura Nevada Corp.
13

 
4.3
Requisite Power and Authority
14

 
4.4
Investment Representations
14

 
4.5
Purchaser Bears Economic Risk
14

 
4.6
Acquisition for Own Account
15

 
4.7
Purchaser Can Protect Its Interest
15

 
4.8
Accredited Investor
15

 
4.9
Legends
15


 
 

--------------------------------------------------------------------------------

 



 


 
5.
Covenants of the Company
15

 
5.1
Stop-Orders
15

 
5.2
OTC:BB
15

 
5.3
Transfer of Shares
16

 
5.4
Market Regulations
16

 
5.5
Reporting Requirements
16

 
5.6
Use of Funds
16

 
5.7
Access to Facilities
16

 
5.8
Taxes
17

 
5.9
Insurance
17

 
5.10
Intellectual Property
17

 
5.11
Properties
17

 
5.12
Confidentiality
17

 
5.13
Reissuance of Securities
18

 
6.
Covenants of the Purchaser
18

 
6.1
Confidentiality
18

 
6.2
Non-Public Information
18

 
6.3
Access to Facilities
18

 
6.4
Taxes
19

 
6.5
Insurance
19

 
6.6
Intellectual Property
19

 
6.7
Properties
19

 
6.8
Transfer of Minatura Nevada shares
19

 
7.
Covenants of the Company and Purchaser Regarding Indemnification
20

 
7.1
Company Indemnification
20

 
7.2
Purchaser's Indemnification
20

 
8.
Miscellaneous
20

 
8.1
Governing Law
20

 
8.2
Survival
21

 
8.3
Successors
21

 
8.4
Entire Agreement
21

 
8.5
Severability
21

 
8.6
Amendment and Waiver
21

 
8.7
Delays or Omissions
22

 
8.8
Notices
22

 
8.9
Attorneys' Fees
23

 
8.10
Titles and Subtitles
23

 
8.11
Facsimile Signatures; Counterparts
23

 
8.12
Broker's Fees
23

 
8.13
Construction
23




 
 

--------------------------------------------------------------------------------

 





LIST OF SCHEDULES
 
Schedule
Subsidiaries of the Company
3.2
Options, Warrants & Rights Outstanding
3.3
Agreements & Actions
3.6
Related Parties
3.7
Properties & Assets
3.9
Litigation
3.12
Taxes
3.13
Employees
3.14
Registration & Voting Rights
3.15
Environmental Safety & Laws
3.17
Insurance
3.20
SEC Reports
3.21
Minatura Nevada Leases
4.2






 
 

--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this "Agreement") is made and entered into
as of November 24, 2009, by and between Minatura Gold, a Nevada corporation (the
"Company"), and Minatura International LLC, a Delaware limited liability company
(the "Purchaser").
 
RECITALS
 
WHEREAS, the Company has authorized the sale to the Purchaser of Ten Million Six
Hundred and Seventy Five Thousand, Four Hundred Sixty-six (10,675,466) Shares of
restricted common stock, $0.001 par value (the "Shares"); and
 
WHEREAS, the Purchaser, concurrent with the purchase of the Shares, has agreed
to sell to Company 100% of the issued and outstanding shares of Minatura Nevada,
Corp., a Nevada corporation (“Minatura Nevada”).
 
WHEREAS, Purchaser desires to purchase the Shares of Company, and Purchaser is
desirous of selling its shares in Minatura Nevada on the terms and conditions
set forth herein.
 
WHEREAS, Purchaser, as a result of Purchaser’s acquisition of Gold Resource
Partners LLC and Gold Ventures 2008, LLC, has agreed to assume the debt
obligations of Gold Resource Partners LLC and Gold Ventures 2008, LLC to
Company.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
1.  
Agreement to Sell and Purchase.  Pursuant to the terms and conditions set forth
in this Agreement, on the Closing Date (as defined in Section 2), the Company
and Purchaser agree as follows:

 
 
1.1
Company agrees to sell to the Purchaser, and the Purchaser hereby agrees to
purchase from the Company the Shares of the Company's Common Stock in accordance
with the terms this Agreement. The Shares purchased on the Closing Date shall be
known as the "Offering." The payment for the Shares shall be in the form of a
cashiers check or wire transfer to MGOL, in the sum of Three Million Eight
Hundred Thousand Dollars ($3,800,000).

 
 
1.2
Purchaser agrees to transfer 100% of the issued and outstanding shares of
Minatura Nevada.

 


 

 
1

--------------------------------------------------------------------------------

 



2.  
Closing, Delivery and Payment.

 
2.1  
Closing.  Subject to the terms and conditions herein, the closing of the
transactions contemplated hereby (the "Closing"), shall take place on December
18, 2009, or such time or place as the Company and Purchaser may mutually agree
(such date is hereinafter referred to as the "Closing Date").

 
2.2  
Delivery of Company Shares.  Pursuant to this Agreement, at the Closing on the
Closing Date, the Company will deliver to the Purchaser, among other things, two
stock certificates (one certificate for 10,575,466 and the other for 100,000) in
the name of Purchaser representing 10,675,466 shares of the common stock of
Company. 100,000 shares are to be held and released pursuant to Paragraph 5.3
below. The Purchaser will deliver to the Company, among other things the amount
of Three Million Eight Hundred Thousand Dollars ($3,800,000) by certified funds
or wire transfer.

 
 
2.3
Delivery of Minatura Nevada Shares. Pursuant to this Agreement, at the Closing,
on the Closing Date, the Purchaser will deliver to the Company, 100% of the
issued and outstanding shares of Minatura Nevada, or such extended closing date
as is required for Minatura Nevada to provide the necessary financial statements
according to US GAAP and the reporting requirements that such transfer will
cause the Company under the Securities Exchange Act of 1934.

 
3.  
Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Purchaser as follows (which representations and warranties
are supplemented by, and subject to, the Company's filings under the Securities
Exchange Act of 1934 made prior to the date of this Agreement (collectively, the
"Exchange Act Filings")), copies of which have been provided to the Purchaser:

 
3.1  
Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization. The Company has the corporate power and authority
to own and operate its properties and assets, to execute and deliver (i) this
Agreement, and (ii) the Shares, and (iii) to carry out the provisions of this
Agreement and to carry on its business as presently conducted.  The Company is
duly qualified and is authorized to do business and is in good standing as a
foreign corporation in all jurisdictions, except for those jurisdictions in
which the failure to do so has not had, or could not reasonably be expected to
have, individually or in the aggregate, a material adverse effect on the
business, assets, liabilities, condition (financial or otherwise), properties,
operations or prospects of the Company (a “Material Adverse Effect”).

 

 
2

--------------------------------------------------------------------------------

 



3.2  
Subsidiaries.  Each direct and indirect Subsidiary of the Company, the direct
owner of such Subsidiary and its percentage ownership thereof, is set forth on
Schedule 3.2.  For the purpose of this Agreement, a “Subsidiary” of any person
or entity means (i) a corporation or other entity whose shares of stock or other
ownership interests having ordinary voting power (other than stock or other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the directors of such corporation, or other
persons or entities performing similar functions for such person or entity, are
owned, directly or indirectly, by such person or entity or (ii) a corporation or
other entity in which such person or entity owns, directly or indirectly, more
than 50% of the equity interests at such time.

 
3.3  
Capitalization; Voting Rights.

 
(i)  
The authorized capital stock of the Company, as of the date hereof, consists of;
(i) 1,000,000,000 shares of $0.001 par value, common stock, of which 14,804,000
were issued and outstanding as of September 30, 2009, and 10,000,000 are shares
of preferred stock, par value $0.001 per share, of which zero (0) shares of
preferred stock are issued and outstanding. As a result of the Shares issued
pursuant to Paragraph 2.2 (10,675,466) and the shares being cancelled pursuant
to Paragraph 5.14 (8,500,000), post closing there will be 16,979,466 common
shares, and no preferred shares issued and outstanding.

 
(ii)  
Except as disclosed on Schedule 3.3, other than:  (i) the shares reserved for
issuance under the Company's stock option plans; and (ii) shares which may be
issued pursuant to this Agreement, there are no outstanding options, warrants,
rights (including conversion or preemptive rights and rights of first refusal),
proxy or stockholder agreements, or arrangements or agreements of any kind for
the purchase or acquisition from the Company of any of its securities. Except as
disclosed on Schedule 3.3, neither the offer, issuance or sale of the Shares
will result in a change in the price or number of any securities of the Company
outstanding, under anti-dilution or other similar provisions contained in or
affecting any such securities.

 
(iii)  
All issued and outstanding shares of the Company's Common Stock:  (i) have been
duly authorized and validly issued and are fully paid and nonassessable; and
(ii) were issued in compliance with all applicable state and federal laws
concerning the issuance of securities.

 

 
3

--------------------------------------------------------------------------------

 



(iv)  
The rights, preferences, privileges and restrictions of the shares of the Common
Stock are as stated in the Company's Articles of Incorporation (the
"Charter").  When issued in compliance with the provisions of this Agreement and
the Company's Charter, the Shares will be validly issued, fully paid and
nonassessable, and will be free of any liens or encumbrances; provided, however,
that the Shares may be subject to restrictions on transfer under state and/or
federal securities laws as set forth herein or as otherwise required by such
laws at the time a transfer is proposed.

 
3.4  
Authorization; Binding Obligations.  All corporate action on the part of the
Company, its officers and directors necessary for the authorization of this
Agreement, the performance of all obligations of the Company hereunder at the
Closing and, the authorization, sale, issuance and delivery of the Shares has
been taken or will be taken prior to the Closing. This Agreement, when executed
and delivered and to the extent it is a party thereto, will be valid and binding
obligations of the Company enforceable in accordance with their terms, except:

 
(i)  
as limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors' rights;
and

 
(ii)  
general principles of equity that restrict the availability of equitable or
legal remedies.

 
The sale of the Shares are not and will not be subject to any preemptive rights
or rights of first refusal that have not been properly waived or complied with.
 
3.5  
Liabilities.  The Company does not have any contingent liabilities, except
current liabilities incurred in the ordinary course of business and liabilities
disclosed in any Exchange Act Filings.

 
3.6  
Agreements; Action.  Except as set forth on Schedule 3.6 or as disclosed in any
Exchange Act Filings:

 
(i)  
Other than the Company’s contemplated acquisition of assets of Proyecto Coco
Hondo, there are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which the Company is a
party or to its knowledge by which it is bound which may involve: (i)
obligations (contingent or otherwise) of, or payments to, the Company in excess
of $50,000 (other than obligations of, or payments to, the Company arising from
the ordinary course of business).

 

 
4

--------------------------------------------------------------------------------

 



(ii)  
Since December 31, 2008, other than the forward split dividend to the Company’s
stockholders of record, the Company has not:  (i) declared or paid any
dividends, or authorized or made any distribution upon or with respect to any
class or series of its capital stock; (ii) incurred any indebtedness for money
borrowed or any other liabilities (other than ordinary course obligations)
individually in excess of $50,000 or, in the case of indebtedness and/or
liabilities individually less than $50,000, in excess of $100,000 in the
aggregate; (iii) made any loans or advances to any person not in excess,
individually or in the aggregate, of $100,000, other than ordinary advances for
travel expenses, or as disclosed on Schedule 3.6 (GRP & GV loans); or (iv) sold,
exchanged or otherwise disposed of any of its assets or rights, other than the
sale of its inventory in the ordinary course of business.

 
(iii)  
For the purposes of subsections (i) and (ii) above, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same person or entity (including persons or entities
the Company has reason to believe are affiliated therewith) shall be aggregated
for the purpose of meeting the individual minimum dollar amounts of such
subsections.

 
3.7  
Obligations to Related Parties.  Except as set forth on Schedule 3.7, there are
no obligations of the Company to officers, directors, stockholders or employees
of the Company other than:

 
(i)  
for payment of salary for services rendered and for bonus payments;

 
(ii)  
reimbursement for reasonable expenses incurred on behalf of the Company;

 
(iii)  
for other standard employee benefits made generally available to all employees
(including stock option agreements outstanding under any stock option plan
approved by the Board of Directors of the Company); and

 
(iv)  
obligations listed in the Company's financial statements or disclosed in any of
its Exchange Act Filings.

 

 
5

--------------------------------------------------------------------------------

 



Except as described above or set forth on Schedule 3.7, none of the officers,
directors or, to the best of the Company's knowledge, key employees or
stockholders of the Company or any members of their immediate families, are
indebted to the Company, individually or in the aggregate, in excess of $50,000
or have any direct or indirect ownership interest in any firm or corporation
with which the Company is affiliated or with which the Company has a business
relationship, or any firm or corporation which competes with the Company, other
than passive investments in publicly traded companies (representing less than
one percent (1%) of such company) which may compete with the Company. Except as
described above, no officer, director or stockholder, or any member of their
immediate families, is, directly or indirectly, interested in any material
contract with the Company and no agreements, understandings or proposed
transactions are contemplated between the Company and any such person.  Except
as set forth on Schedule 3.7, the Company is not a guarantor or indemnitor of
any indebtedness of any other person, firm or corporation.
 
3.8  
Changes.  Since December 31, 2008, except as disclosed in any Exchange Act
Filing or in any Schedule to this Agreement, there has not been:

 
(i)  
any change in the business, assets, liabilities, condition (financial or
otherwise), properties, operations or prospects of the Company, which,
individually or in the aggregate, has had or could reasonably be expected to
have, a Material Adverse Effect;

 
(ii)  
any resignation or termination of any officer, key employee or group of
employees of the Company;

 
(iii)  
any material change, except in the ordinary course of business, in the
contingent obligations of the Company by way of guaranty, endorsement,
indemnity, warranty or otherwise;

 
(iv)  
any damage, destruction or loss, whether or not covered by insurance, which has
had, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect;

 
(v)  
any waiver by the Company of a valuable right or of a material debt owed to it;

 
(vi)  
any direct or indirect material loans made by the Company to any stockholder,
employee, officer or director of the Company, other than advances made in the
ordinary course of business;

 

 
6

--------------------------------------------------------------------------------

 



(vii)  
any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;

 
(viii)  
any declaration or payment of any dividend or other distribution of the assets
of the Company;

 
(ix)  
any labor organization activity related to the Company;

 
(x)  
any debt, obligation or liability incurred, assumed or guaranteed by the
Company, except those for immaterial amounts and for current liabilities
incurred in the ordinary course of business;

 
(xi)  
any sale, assignment or transfer of any patents, trademarks, copyrights, trade
secrets or other intangible assets;

 
(xii)  
any change in any material agreement to which the Company is a party or by which
it is bound which, either individually or in the aggregate, has had, or could
reasonably be expected to have, a Material Adverse Effect;

 
(xiii)  
any other event or condition of any character that, either individually or in
the aggregate, has had, or could reasonably be expected to have, a  Material
Adverse Effect; or

 
(xiv)  
any arrangement or commitment by the Company to do any of the acts described in
subsection (a) through (m) above.

 
3.9  
Title to Properties and Assets; Liens, Etc. Except as set forth on Schedule 3.9,
the Company has good and marketable title to its properties and assets, and good
title to its leasehold estates, in each case subject to no mortgage, pledge,
lien, lease, encumbrance or charge, other than:

 
(i)  
those resulting from taxes which have not yet become delinquent;

 
(ii)  
minor liens and encumbrances which do not materially detract from the value of
the property subject thereto or materially impair the operations of the Company;
and

 
(iii)  
those that have otherwise arisen in the ordinary course of business.

 
All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company are in good operating condition and repair
and are reasonably fit and usable for the purposes for which they are being
used.  Except as set forth on Schedule 3.9, the Company is in compliance with
all material terms of each lease to which it is a party or is otherwise bound.
 

 
7

--------------------------------------------------------------------------------

 



3.10  
Intellectual Property.

 
(i)  
The Company owns or possesses sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes necessary for its
business as now conducted and to the Company's knowledge as presently proposed
to be conducted (the "Intellectual Property"), without any known infringement of
the rights of others.

 
(ii)  
The Company has not received any communications alleging that the Company has
violated any of the patents, trademarks, service marks, trade names, copyrights
or trade secrets or other proprietary rights of any other person or entity, nor
is the Company aware of any basis therefor.

 
(iii)  
The Company does not believe it is or will be necessary to utilize any
inventions, trade secrets or proprietary information of any of its employees
made prior to their employment by the Company, except for inventions, trade
secrets or proprietary information that have been rightfully assigned to the
Company.

 
3.11  
Compliance with Other Instruments.  The Company is not in violation or default
of (x) any term of its Charter or Bylaws, or (y) of any provision of any
indebtedness, mortgage, indenture, contract, agreement or instrument to which it
is party or by which it is bound or of any judgment, decree, order or writ,
which violation or default, in the case of this clause (y), has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  The execution, delivery and performance of and
compliance with this Agreement to which it is a party, and the issuance and sale
of the Note by the Company and the other Securities by the Company each pursuant
hereto and thereto, will not, with or without the passage of time or giving of
notice, result in any such material violation, or be in conflict with or
constitute a default under any such term or provision, or result in the creation
of any mortgage, pledge, lien, encumbrance or charge upon any of the properties
or assets of the Company or the suspension, revocation, impairment, forfeiture
or nonrenewal of any permit, license, authorization or approval applicable to
the Company, its business or operations or any of its assets or properties.

 

 
8

--------------------------------------------------------------------------------

 





 
3.12  
Litigation.  Except as set forth on Schedule 3.12 hereto, there is no action,
suit, proceeding or investigation pending or, to the Company's knowledge,
currently threatened against the Company that prevents the Company from entering
into this Agreement, or from consummating the transactions contemplated hereby
or thereby, or which has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect or could result in
any change in the current equity ownership of the Company, nor is the Company
aware that there is any basis to assert any of the foregoing.  The Company is
not a party or subject to the provisions of any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality.  There
is no action, suit, proceeding or investigation by the Company currently pending
or which the Company intends to initiate.

 
3.13  
Tax Returns and Payments.  The Company has timely filed all tax returns
(federal, state and local) required to be filed by it, except as set forth on
Schedule 3.13.  All taxes shown to be due and payable on such returns, any
assessments imposed, and all other taxes due and payable by the Company on or
before the Closing, have been paid or will be paid prior to the time they become
delinquent.  Except as set forth on Schedule 3.13, the Company has not been
advised:

 
(i)  
that any of its returns, federal, state or other, have been or are being audited
as of the date hereof; or

 
(ii)  
of any deficiency in assessment or proposed judgment to its federal, state or
other taxes.

 
The Company has no knowledge of any liability of any tax to be imposed upon its
properties or assets as of the date of this Agreement that is not adequately
provided for.
 

 
9

--------------------------------------------------------------------------------

 



3.14  
Employees.  Except as set forth on Schedule 3.14, the Company has no collective
bargaining agreements with any of its employees.  There is no labor union
organizing activity pending or, to the Company's knowledge, threatened with
respect to the Company.  Except as disclosed in the Exchange Act Filings or on
Schedule 3.14, the Company is not a party to or bound by any currently effective
employment contract, deferred compensation arrangement, bonus plan, incentive
plan, profit sharing plan, retirement agreement or other employee compensation
plan or agreement.  To the Company's knowledge, no employee of the Company, nor
any consultant with whom the Company has contracted, is in violation of any term
of any employment contract, proprietary information agreement or any other
agreement relating to the right of any such individual to be employed by, or to
contract with, the Company because of the nature of the business to be conducted
by the Company; and to the Company's knowledge the continued employment by the
Company of its present employees, and the performance of the Company's contracts
with its independent contractors, will not result in any such violation.  The
Company is not aware that any of its employees is obligated under any contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency, that would interfere with their duties to the Company.  The Company has
not received any notice alleging that any such violation has occurred.  Except
for employees who have a current effective employment agreement with the
Company, no employee of the Company has been granted the right to continued
employment by the Company or to any material compensation following termination
of employment with the Company.  Except as set forth on Schedule 3.14, the
Company is not aware that any officer, key employee or group of employees
intends to terminate his, her or their employment with the Company, nor does the
Company have a present intention to terminate the employment of any officer, key
employee or group of employees.

 
3.15  
Registration Rights and Voting Rights.  Except as set forth on Schedule 3.15 and
except as disclosed in Exchange Act Filings, the Company is presently not under
any obligation, and has not granted any rights, to register any of the Company's
presently outstanding securities or any of its securities that may hereafter be
issued.  Except as set forth on Schedule 3.15 and except as disclosed in
Exchange Act Filings, to the Company's knowledge, no stockholder of the Company
has entered into any agreement with respect to the voting of equity securities
of the Company.

 

 
10

--------------------------------------------------------------------------------

 



3.16  
Compliance with Laws; Permits.  The Company is not in violation of any
applicable statute, rule, regulation, order or restriction of any domestic or
foreign government or any instrumentality or agency thereof in respect of the
conduct of its business or the ownership of its properties which has had, or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained and no registrations or
declarations are required to be filed in connection with the execution and
delivery of this Agreement or any Related Agreement and the issuance of any of
the Securities, except such as has been duly and validly obtained or filed, or
with respect to any filings that must be made after the Closing, as will be
filed in a timely manner.  The Company has all material franchises, permits,
licenses and any similar authority necessary for the conduct of its business as
now being conducted by it, the lack of which could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 
3.17  
Environmental and Safety Laws.  The Company is not in violation of any
applicable statute, law or regulation relating to the environment or
occupational health and safety, and to its knowledge, no material expenditures
are or will be required in order to comply with any such existing statute, law
or regulation. Except as set forth on Schedule 3.17, no Hazardous Materials (as
defined below) are used or have been used, stored, or disposed of by the Company
or, to the Company's knowledge, by any other person or entity on any property
owned, leased or used by the Company. For the purposes of the preceding
sentence, "Hazardous Materials" shall mean:

 
(i)  
materials which are listed or otherwise defined as "hazardous" or "toxic" under
any applicable local, state, federal and/or foreign laws and regulations that
govern the existence and/or remedy of contamination on property, the protection
of the environment from contamination, the control of hazardous wastes, or other
activities involving hazardous substances, including building materials; or

 
(ii)  
any petroleum products or nuclear materials.

 
3.18  
Valid Offering.  Assuming the accuracy of the representations and warranties of
the Purchaser contained in this Agreement, the offer, sale and issuance of the
Securities will be exempt from the registration requirements of the Securities
Act of 1933, as amended (the "Securities Act"), and will have been registered or
qualified (or are exempt from registration and qualification) under the
registration, permit or qualification requirements of all applicable state
securities laws.

 

 
11

--------------------------------------------------------------------------------

 



3.19  
Full Disclosure.  The Company has provided the Purchaser with all information
requested by the Purchaser in connection with its decision to purchase the
Shares, including all information the Company believes is reasonably necessary
to make such investment decision.  Neither this Agreement nor the exhibits and
schedules hereto and thereto nor any other document delivered by the Company to
Purchaser or its attorneys or agents in connection herewith or therewith or with
the transactions contemplated hereby or thereby, contain any untrue statement of
a material fact nor omit to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances in which
they are made, not misleading.  Any financial projections and other estimates
provided to the Purchaser by the Company were based on the Company's experience
in the industry and on assumptions of fact and opinion as to future events which
the Company, at the date of the issuance of such projections or estimates,
believed to be reasonable.

 
3.20  
Insurance.  Except as set forth on Schedule 3.20, the Company has general
commercial, product liability, fire and casualty insurance policies with
coverages which the Company believes are customary for companies similarly
situated to the Company in the same or similar business.

 
3.21  
SEC Reports.  Except as set forth on Schedule 3.21, the Company has filed proxy
statements, reports and other documents required to be filed by it under the
Securities Exchange Act 1934, as amended (the “Exchange Act”).  The Company has
furnished the Purchaser with copies of:  (i) its Annual Report on Form 10-K for
the fiscal year ended December 31, 2008; and (ii) its Quarterly Reports on Form
10-Q for the fiscal quarters ended March 31, 2009, June 30, 2009, and September
30, 2009 and the Form 8-K filings which it has made during the fiscal year 2009
to date (collectively, the "SEC Reports"). Except as set forth on Schedule 3.21,
each SEC Report was, at the time of its filing, in substantial compliance with
the requirements of its respective form and none of the SEC Reports, nor the
financial statements (and the notes thereto) included in the SEC Reports, as of
their respective filing dates, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

 
3.22  
Listing.  The Company's Common Stock is quoted on the Over the Counter Bulletin
Board under the symbol MGOL and satisfies all requirements for the continuation
of such quotation.  The Company has not received any notice that its Common
Stock will be removed from quotation or that the Company has been late in its
filings subjecting the Company to an ineligibility status pursuant to FINRA Rule
6530.

 

 
12

--------------------------------------------------------------------------------

 



3.23  
No Integrated Offering.  Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf, has directly or indirectly made any
offers  or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offering of the Securities pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of the Securities Act which would prevent the Company from selling the
Securities pursuant to Rule 506 under the Securities Act, or any applicable
exchange-related stockholder approval provisions, nor will the Company or any of
its affiliates or subsidiaries take any action or steps that would cause the
offering of the Securities to be integrated with other offerings.

 
3.24  
Stop Transfer.  The Securities are restricted securities as of the date of this
Agreement.  The Company will not issue any stop transfer order or other order
impeding the sale and delivery of any of the Securities at such time as the
Securities are registered for public sale or an exemption from registration is
available, except as required by state and federal securities laws.

 
 
3.25
Dilution.  The Company specifically acknowledges that its obligation to issue
the shares of Common Stock is binding upon the Company and enforceable
regardless of the dilution such issuance may have on the ownership interests of
other stockholders of the Company.

 
 
3.26
Patriot Act. The Company certifies that, to the best of Company’s knowledge, the
Company has not been designated, and is not owned or controlled, by a “suspected
terrorist” as defined in Executive Order 13224.  The Company hereby acknowledges
that the Purchaser seeks to comply with all applicable laws concerning money
laundering and related activities.  In furtherance of those efforts, the Company
hereby represents, warrants and agrees that:  (i) none of the cash or property
that the Company will pay or will contribute to the Purchaser has been or shall
be derived from, or related to, any activity that is deemed criminal under
United States law; and (ii) no contribution or payment by the Company to the
Purchaser, to the extent that they are within the Company’s control shall cause
the Purchaser to be in violation of the United States Bank Secrecy Act, the
United States International Money Laundering Control Act of 1986 or the United
States International Money Laundering Abatement and Anti-Terrorist Financing Act
of 2001.  The Company shall promptly notify the Purchaser if any of these
representations ceases to be true and accurate regarding the Company.  The
Company agrees to provide the Purchaser any additional information regarding the
Company that the Purchaser deems necessary or convenient to ensure compliance
with all applicable laws concerning money laundering and similar activities.

 

 
13

--------------------------------------------------------------------------------

 



The Company understands and agrees that if at any time it is discovered that any
of the foregoing representations are incorrect, or if otherwise required by
applicable law or regulation related to money laundering similar activities, the
Purchaser may undertake appropriate actions to ensure compliance with applicable
law or regulation, including but not limited to segregation and/or redemption of
the Purchaser’s investment in the Company.  The Company further understands that
the Purchaser may release confidential information about the Company and, if
applicable, any underlying beneficial owners, to proper authorities if the
Purchaser, in its sole discretion, determines that it is in the best interests
of the Purchaser in light of relevant rules and regulations under the laws set
forth in subsection (ii) above.
 
4.  
Representations and Warranties of the Purchaser.  The Purchaser hereby
represents and warrants to the Company as follows (such representations and
warranties do not lessen or obviate the representations and warranties of the
Company set forth in this Agreement)

 
 
4.1  
Organization, Good Standing and Qualification.  Each of the Purchaser and each
of its Subsidiaries is a corporation, partnership or limited liability company,
as the case may be, duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization.  Each of the Purchaser and each of
its Subsidiaries has the corporate, limited liability company or partnership, as
the case may be, power and authority to own and operate its properties and
assets and, insofar as it is or shall be a party thereto, to (1) execute and
deliver (i) this Agreement, and (ii) the transfer of 100% equity interest of
Minatura Nevada Corp. to be issued in connection with this Agreement. Each of
the Company and each of its Subsidiaries is duly qualified and is authorized to
do business and is in good standing as a foreign corporation, partnership or
limited liability company, as the case may be, in all jurisdictions in which the
nature or location of its activities and of its properties (both owned and
leased) makes such qualification necessary, except for those jurisdictions in
which failure to do so has not, or could not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the business,
assets, liabilities, condition (financial or otherwise), properties, operations
or prospects of the Company and its Subsidiaries, taken individually and as a
whole (a “Material Adverse Effect”).

 
4.2  
Title to or Ownership of Minatura Nevada Corp.  As of the closing date,
purchaser will have good and marketable title to 100% ownership of the issued
and outstanding shares of Minatura Nevada Corp. its properties and assets, and
good title to its leasehold interests, in each case subject to no mortgage,
pledge, lien, lease, encumbrance or charge, other than:


 
14

--------------------------------------------------------------------------------

 





 
(i)  
those resulting from taxes which have not yet become delinquent;

 
(ii)  
minor liens and encumbrances which do not materially detract from the value of
the property subject thereto or materially impair the operations of the Company
or any of its Subsidiaries, so long as in each such case, such liens and
encumbrances have no effect on the lien priority of the Purchaser in such
property; and

 
(iii)  
those that have otherwise arisen in the ordinary course of business, so long as
they have no effect on the lien priority of the Purchaser therein.

 
(iv)  
All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company and its Subsidiaries are in good operating
condition and repair and are reasonably fit and usable for the purposes for
which they are being used.  Except as set forth on Schedule 4.2, the Minatura
Nevada Corp. is in compliance with all material terms of each lease to which it
is a party or is otherwise bound.

 
4.3  
Requisite Power and Authority.  The Purchaser has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and to carry out their provisions. All corporate action on Purchaser's
part required for the lawful execution and delivery of this Agreement have been
or will be effectively taken prior to the Closing. Upon their execution and
delivery, this Agreement will be valid and binding obligations of Purchaser,
enforceable in accordance with their terms, except:

 
(i)  
as limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors' rights;
and

 
(ii)  
as limited by general principles of equity that restrict the availability of
equitable and legal remedies.

 

 
15

--------------------------------------------------------------------------------

 



4.4  
Investment Representations.  Purchaser understands that the Securities are being
offered and sold pursuant to an exemption from registration contained in the
Securities Act based in part upon Purchaser's representations contained in the
Agreement, including, without limitation, that the Purchaser is an "accredited
investor" within the meaning of Regulation D under the Securities Act of 1933,
as amended (the "Securities Act"). The Purchaser confirms that it has received
or has had full access to all the information it considers necessary or
appropriate to make an informed investment decision with respect to the Shares
to be purchased by it under this Agreement. The Purchaser further confirms that
it has had an opportunity to ask questions and receive answers from the Company
regarding the Company's business, management and financial affairs and the terms
and conditions of the Offering, to obtain additional information (to the extent
the Company possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify any information furnished to the
Purchaser or to which the Purchaser had access.

 
4.5  
Purchaser Bears Economic Risk.  The Purchaser and/or its shareholders has
substantial experience in evaluating and investing in private placement
transactions of securities in companies similar to the Company so that it is
capable of evaluating the merits and risks of its investment in the Company and
has the capacity to protect its own interests.  The Purchaser must bear the
economic risk of this investment until the Securities are sold pursuant to: (i)
an effective registration statement under the Securities Act; or (ii) an
exemption from registration is available with respect to such sale.

 
4.6  
Acquisition for Own Account.  The Purchaser is acquiring the Shares for the
Purchaser's own account for investment only, and not as a nominee or agent and
not with a view towards or for resale in connection with their distribution,
except to the extent of a distribution to its shareholders.

 
4.7  
Purchaser Can Protect Its Interest.  The Purchaser represents that by reason of
its, or of its management's, business and financial experience, the Purchaser
has the capacity to evaluate the merits and risks of its investment in Shares
and to protect its own interests in connection with the transactions
contemplated in this Agreement.  Further, the Purchaser is aware of no
publication of any advertisement in connection with the transactions
contemplated in the Agreement.

 

 
16

--------------------------------------------------------------------------------

 



4.8  
Accredited Investor.  Purchaser represents that it is an accredited investor
within the meaning of Regulation D under the Securities Act.

 
4.9  
Legends. The shares shall bear substantially the following legend:

 
"THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE, STATE SECURITIES LAWS. THE SHARES MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO SUCH SHARES UNDER SAID ACT AND APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO MINATURA
GOLD, THAT SUCH REGISTRATION IS NOT REQUIRED."
 
5.  
Covenants of the Company.  The Company covenants and agrees with the Purchaser
as follows:

 
5.1  
Stop Orders.  The Company will advise the Purchaser, promptly after it receives
notice of issuance by the Securities and Exchange Commission (the "SEC"), any
state securities commission or any other regulatory authority of any stop order
or of any order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the Common Stock of the
Company for offering or sale in any jurisdiction, or the initiation of any
proceeding for any such purpose.

 
5.2  
OTC:BB Quotation.  The Company will maintain the quotation of its Common Stock
on the OTC:BB, and will comply in all material respects with the Company's
reporting, filing and other obligations under the bylaws or rules of the
Financial Industry Regulatory Authority ("FINRA") and such exchanges, as
applicable.

 
 
5.3
Transfer of Shares.
Concurrent with closing, the Company will transfer the Shares to Purchaser. In
the event Purchaser is not able to provide an audited financial statement in
accordance with US GAAP in regards to the financial statements of Minatura
Nevada at the time of closing, then in that event the closing shall occur in
regards to the purchase of the Shares; however, Company shall retain possession
of 100,000 shares until such time as the Minatura Nevada shares have been
delivered to the Company with an audited financial statement of Minatura Nevada.

 

 
17

--------------------------------------------------------------------------------

 





 
5.4  
Market Regulations.  The Company shall notify the SEC, FINRA and applicable
state authorities, in accordance with their requirements, of the transactions
contemplated by this Agreement, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Shares to the Purchaser and
promptly provide copies thereof to the Purchaser.

 
5.5  
Reporting Requirements.  The Company will timely file with the SEC all reports
required to be filed pursuant to the Exchange Act and refrain from terminating
its status as an issuer required by the Exchange Act to file reports thereunder
even if the Exchange Act or the rules or regulations thereunder would permit
such termination.

 
5.6  
Use of Funds.  The Company agrees that the proceeds of the sale of the Shares
shall be utilized for general working capital purposes of the Company and its
Subsidiaries.

 
5.7  
Access to Facilities. The Company will permit any representatives designated by
the Purchaser (or any successor of the Purchaser), upon reasonable notice and
during normal business hours, at such person's expense and accompanied by a
representative of the Company, to:

 
(i)  
visit and inspect any of the properties of the Company;

 
(ii)  
examine the corporate and financial records of the Company (unless such
examination is not permitted by federal, state or local law or by contract) and
make copies thereof or extracts therefrom; and

 
(iii)  
discuss the affairs, finances and accounts of the Company with the directors,
officers and independent accountants of the Company.

 
Notwithstanding the foregoing, the Company will not provide any material,
non-public information to the Purchaser unless the Purchaser signs a
confidentiality agreement and otherwise complies with Regulation FD, under the
federal securities laws.
 

 
18

--------------------------------------------------------------------------------

 





 
5.8  
Taxes.  The Company will promptly pay and discharge, or cause to be paid and
discharged, when due and payable, all lawful taxes, assessments and governmental
charges or levies imposed upon the income, profits, property or business of the
Company; provided, however, that any such tax, assessment, charge or levy need
not be paid if the validity thereof shall currently be contested in good faith
by appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefor.

 
5.9  
Insurance.  The Company will keep its assets which are of an insurable character
insured by financially sound and reputable insurers against loss or damage by
fire, explosion and other risks customarily insured against by companies in
similar business similarly situated as the Company; and the Company will
maintain, with financially sound and reputable insurers, insurance against other
hazards and risks and liability to persons and property to the extent and in the
manner which the Company reasonably believes is customary for companies in
similar business similarly situated as the Company and to the extent available
on commercially reasonable terms.

 
5.10  
Intellectual Property.  The Company shall maintain in full force and effect its
corporate existence, rights and franchises and all licenses and other rights to
use Intellectual Property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business.

 
5.11  
Properties.  The Company will keep its properties in good repair, working order
and condition, reasonable wear and tear excepted, and from time to time make all
needful and proper repairs, renewals, replacements, additions and improvements
thereto; and the Company will at all times comply with each provision of all
leases to which it is a party or under which it occupies property if the breach
of such provision could reasonably be expected to have a Material Adverse
Effect.

 
5.12  
Confidentiality.  The Company agrees that it will not disclose, and will not
include in any public announcement, the name of the Purchaser, unless expressly
agreed to by the Purchaser or unless and until such disclosure is required by
law or applicable regulation, and then only to the extent of such
requirement.  The Company may disclose Purchaser's identity and the terms of
this Agreement to its current and prospective debt and equity financing sources.

 

 
19

--------------------------------------------------------------------------------

 



5.13  
Reissuance of Securities.  The Company agrees to reissue certificates
representing the Shares without the legends set forth in Section 5.8 above at
such time as:

 
(i)  
the holder thereof is permitted to dispose of such Shares pursuant to Rule 144
under the Securities Act; or

 
(ii)  
upon resale subject to an effective registration statement after such Securities
are registered under the Securities Act.

 
The Company agrees to cooperate with the Purchaser in connection with all
resales pursuant to Rule 144 and provide legal opinions necessary to allow such
resales provided the Company and its counsel receive reasonably requested
representations from the selling Purchaser and broker, if any.
 
 
5.14
The Company agrees to obtain cancellation of the 8,500,000 shares, currently
issued and outstanding and held in escrow, on the Closing Date.

 
6.  
Covenants of the Purchaser.  The Purchaser covenants and agrees with the Company
as follows:

 
6.1  
Confidentiality.  The Purchaser agrees that it will not disclose, and will not
include in any public announcement, the name of the Company, unless expressly
agreed to by the Company or unless and until such disclosure is required by law
or applicable regulation, and then only to the extent of such requirement.

 
6.2  
Non-Public Information.  The Purchaser agrees not to effect any sales in the
shares of the Company's Common Stock while in possession of material, non-public
information regarding the Company if such sales would violate applicable
securities law.

 
6.3  
Access to Facilities. The Purchaser will permit any representatives designated
by the Purchaser (or any successor of the Purchaser), upon reasonable notice and
during normal business hours, at such person's expense and accompanied by a
representative of the Purchaser, to:

 
(i)  
visit and inspect any of the properties of Minatura Nevada;

 
(ii)  
examine the corporate and financial records of Minatura Nevada (unless such
examination is not permitted by federal, state or local law or by contract) and
make copies thereof or extracts therefrom; and

 

 
20

--------------------------------------------------------------------------------

 



(iii)  
discuss the affairs, finances and accounts of Minatura Nevada with the
directors, officers and independent accountants of the Company.

 


 
6.4  
Taxes.  The Purchaser will promptly pay and discharge, or cause to be paid and
discharged, when due and payable, all lawful taxes, assessments and governmental
charges or levies imposed upon the income, profits, property or business of
Minatura Nevada; provided, however, that any such tax, assessment, charge or
levy need not be paid if the validity thereof shall currently be contested in
good faith by appropriate proceedings and if the Company shall have set aside on
its books adequate reserves with respect thereto, and provided, further, that
the Purchaser will pay all such taxes, assessments, charges or levies forthwith
upon the commencement of proceedings to foreclose any lien which may have
attached as security therefor.

 
6.5  
Insurance.  The Purchaser will keep Minatura Nevada assets which are of an
insurable character insured by financially sound and reputable insurers against
loss or damage by fire, explosion and other risks customarily insured against by
companies in similar business similarly situated as Minatura Nevada; and the
Purchaser will maintain, with financially sound and reputable insurers,
insurance against other hazards and risks and liability to persons and property
to the extent and in the manner which the Purchaser reasonably believes is
customary for companies in similar business similarly situated as Minatura
Nevada and to the extent available on commercially reasonable terms.

 
 
6.6
Intellectual Property.  The Company shall maintain in full force and effect its
corporate existence, rights and franchises and all licenses and other rights to
use Intellectual Property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business.

 
 
6.7
Properties.  The Company will keep its properties in good repair, working order
and condition, reasonable wear and tear excepted, and from time to time make all
needful and proper repairs, renewals, replacements, additions and improvements
thereto; and the Company will at all times comply with each provision of all
leases to which it is a party or under which it occupies property if the breach
of such provision could reasonably be expected to have a Material Adverse
Effect.

 

 
21

--------------------------------------------------------------------------------

 



 
6.8
Transfer of Shares. Concurrent with the Closing, Purchaser shall transfer 100%
of the Minatura Nevada shares to the Company; however, in the event Purchaser is
unable, at the time of the Closing to provide audited financial statements
prepared according to US GAAP, to the Company, the Closing pertaining only to
the Minatura Nevada shares shall be delayed until such time as the audited
financial statements are presented. In accordance with Paragraph 5.3 above,
100,000 of the Shares shall be held back pending the transfer of the Minatura
Nevada shares.

 
7.  
Covenants of the Company and Purchaser Regarding Indemnification.

 
7.1  
Company Indemnification.  The Company agrees to indemnify, hold harmless,
reimburse and defend Purchaser, each of Purchaser's officers, directors, agents,
affiliates, control persons, and principal shareholders, against any claim,
cost, expense, liability, obligation, loss or damage (including reasonable legal
fees) of any nature, incurred by or imposed upon the Purchaser which results,
arises out of or is based upon: (i) any misrepresentation by Company or breach
of any warranty by Company in this Agreement, any Related Agreement or in any
exhibits or schedules attached hereto or thereto;  or (ii) any breach or default
in performance by Company of any covenant or undertaking to be performed by
Company hereunder, or any other agreement entered into by the Company and
Purchaser relating hereto.

 
7.2  
Purchaser's Indemnification.  Purchaser agrees to indemnify, hold harmless,
reimburse and defend the Company and each of the Company's officers, directors,
agents, affiliates, control persons and principal stockholders, at all times
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Company which results, arises out of or is based upon:  (i) any
misrepresentation by Purchaser or breach of any warranty by Purchaser in this
Agreement or in any exhibits or schedules attached hereto; or (ii) any breach or
default in performance by Purchaser of any covenant or undertaking to be
performed by Purchaser hereunder, or any other agreement entered into by the
Company and Purchaser relating hereto.

 

 
22

--------------------------------------------------------------------------------

 



8.  
Miscellaneous.

 
8.1  
Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS.  ANY ACTION BROUGHT BY EITHER PARTY AGAINST THE OTHER
CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND EACH RELATED
AGREEMENT SHALL BE BROUGHT ONLY IN THE STATE COURTS OF CALIFORNIA OR IN THE
FEDERAL COURTS LOCATED IN THE STATE OF CALIFORNIA.  BOTH PARTIES AND THE
INDIVIDUALS EXECUTING THIS AGREEMENT ON BEHALF OF THE COMPANY AGREE TO SUBMIT TO
THE JURISDICTION OF SUCH COURTS AND WAIVE TRIAL BY JURY.  IN THE EVENT THAT ANY
PROVISION OF THIS AGREEMENT OR ANY RELATED AGREEMENT DELIVERED IN CONNECTION
HEREWITH IS INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF
LAW, THEN SUCH PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT MAY
CONFLICT THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH STATUTE OR
RULE OF LAW.  ANY SUCH PROVISION WHICH MAY PROVE INVALID OR UNENFORCEABLE UNDER
ANY LAW SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS AGREEMENT OR ANY RELATED AGREEMENT.

 
8.2  
Survival.  The representations, warranties, covenants and agreements made herein
shall survive any investigation made by the Purchaser and the closing of the
transactions contemplated hereby to the extent provided therein. All statements
as to factual matters contained in any certificate or other instrument delivered
by or on behalf of the Company pursuant hereto in connection with the
transactions contemplated hereby shall be deemed to be representations and
warranties by the Company hereunder solely as of the date of such certificate or
instrument.

 
8.3  
Successors.  Except as otherwise expressly provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
heirs, executors and administrators of the parties hereto and shall inure to the
benefit of and be enforceable by each person who shall be a holder of the
Securities from time to time, other than the holders of Common Stock which has
been sold by the Purchaser pursuant to Rule 144 or an effective registration
statement. Purchaser may not assign its rights hereunder to a competitor of the
Company.

 

 
23

--------------------------------------------------------------------------------

 



8.4  
Entire Agreement.  This Agreement, the Related Agreements, the exhibits and
schedules hereto and thereto and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and no party shall be liable or bound to any
other in any manner by any representations, warranties, covenants and agreements
except as specifically set forth herein and therein.

 
8.5  
Severability.  In case any provision of the Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 
8.6  
Amendment and Waiver.

 
(i)  
This Agreement may be amended or modified only upon the written consent of the
Company and the Purchaser.

 
(ii)  
The obligations of the Company and the rights of the Purchaser under this
Agreement may be waived only with the written consent of the Purchaser.

 
(iii)  
The obligations of the Purchaser and the rights of the Company under this
Agreement may be waived only with the written consent of the Company.

 
8.7  
Delays or Omissions.  It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement or the Related Agreements,
shall impair any such right, power or remedy, nor shall it be construed to be a
waiver of any such breach, default or noncompliance, or any acquiescence
therein, or of or in any similar breach, default or noncompliance thereafter
occurring.  All remedies, either under this Agreement, or the Related
Agreements, by law or otherwise afforded to any party, shall be cumulative and
not alternative.

 
8.8  
Notices.  All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given:

 
(i)  
upon personal delivery to the party to be notified;

 
(ii)  
when sent by confirmed facsimile if sent during normal business hours of the
recipient, if not, then on the next business day;

 

 
24

--------------------------------------------------------------------------------

 



(iii)  
three (3) business days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or

 
(iv)  
one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.

 
All communications shall be sent as follows:
 
If to the Company, to:
Minatura Gold
2945 Townsgate Road, Suite 200
Westlake Village, California 91362
 
Attention:                      Chief Executive Officer
Facsimile:                      (805) 267-7183
   
with a copy to:
Stoecklein Law Group
 
402 W. Broadway, Suite 690
 
San Diego, CA  92101
 
Attention:                      Donald J. Stoecklein
Facsimile:                      619-704-1325
   
If to the Purchaser, to:
Minatura International, LLC
c/o Minatura Gold
2945 Townsgate Road, Suite 200
Westlake Village, California 91362
 
   



or at such other address as the Company or the Purchaser may designate by
written notice to the other parties hereto given in accordance herewith.
 
8.9  
Attorneys' Fees.  In the event that any suit or action is instituted to enforce
any provision in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including, without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 
8.10  
Titles and Subtitles.  The titles of the sections and subsections of the
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

 
25

--------------------------------------------------------------------------------

 



8.11  
Facsimile Signatures; Counterparts.  This Agreement may be executed by facsimile
signatures and in any number of counterparts, each of which shall be an
original, but all of which together shall constitute one instrument.

 
8.12  
Broker's Fees.  Except as set forth on Schedule 8.12 hereof, Each party hereto
represents and warrants that no agent, broker, investment banker, person or firm
acting on behalf of or under the authority of such party hereto is or will be
entitled to any broker's or finder's fee or any other commission directly or
indirectly in connection with the transactions contemplated herein.  Each party
hereto further agrees to indemnify each other party for any claims, losses or
expenses incurred by such other party as a result of the representation in this
Section 8.12 being untrue.

 
8.13  
Construction.  Each party acknowledges that its legal counsel participated in
the preparation of this Agreement and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Agreement to favor any party
against the other.

 

 
26

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed the SECURITIES PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.
 
COMPANY:
 
PURCHASER:
     
MINATURA GOLD
 
MINATURA INTERNATIONAL, LLC
           
By:
/S/ Paul Dias
 
By:
/S/ Tod Turley
Name:
Paul Dias
 
Name:
Tod Turley
Title:
CEO
 
Title:
COO




 
27

--------------------------------------------------------------------------------

 



Schedule 3.2
Subsidiaries of the Company


The company owns 100% of Minatura Colombia SAS.




Schedule 3.3
Options, Warrants & Rights Outstanding


No exceptions.




Schedule 3.6
Agreements & Actions


(ii) (ii) Loan from Elite Capital in the amount of $140,900 with accrued
interest as of November 20, 2009 of $2,384 at an annual rate of 5% is due June
28, 2010.


(ii) (iii) Grid Loans receivable are outstanding with Gold Resources Partners
LLC, $1,304,000 and Gold Ventures 2008 LLC, $1,177,200.  Interest accrued as of
November 20, 2009 is $8,973 and $6,372 respectively at an annual rate of
5%.  The Gold Resources Partners LLC loan is due in two parts with $1,000,000
plus interest due on June 28, 2010 and the remainder due on September 22,
2010.  The Gold Ventures 2008 LLC loan is due on August 5, 2010.  The debts are
expected to be assumed by the Purchaser.




Schedule 3.7
Related Parties


The officers of the Company, Paul Dias, Bill McVey and Juan David Perez are also
investors and officers of the Purchaser and its 100% owned subsidiary, Coco
Hondo.




Schedule 3.9
Properties & Assets


No exceptions.




Schedule 3.12
Litigation


No exceptions.



 
 

--------------------------------------------------------------------------------

 



Schedule 3.13
Taxes


No exceptions.




Schedule 3.14
Employees


No exceptions.




Schedule 3.15
Registration & Voting Rights


No exceptions.




Schedule 3.17
Environmental Safety & Laws


No exceptions.




Schedule 3.20
Insurance


The company has no insurance in force.




Schedule 3.21
SEC Reports


No exceptions.


Schedule 4.2
Minatura Nevada Leases


No exceptions.





 
 

--------------------------------------------------------------------------------

 
